Citation Nr: 1714791	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability to include as secondary to service-connected right hip strain.

2.  Entitlement to service connection for right knee disability to include as secondary to service-connected right hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1993.  He had additional service from April 1993 to February 2002 in the Army National Guard, and from March 2003 to August 2006 in the Army Reserves. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from      a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In October 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board remanded the claims in April 2015; they now return to the Board for further review. 


FINDINGS OF FACT

1.  A chronic right shoulder disability was not shown in service or for several years thereafter, and the most probative evidence of record indicates that the current right shoulder disability is not related to service or caused or aggravated by service-connected right hip disability.

2.  A chronic right knee disability was not shown in service or for several years thereafter, and the most probative evidence of record indicates that the current    right knee disability is not related to service or caused or aggravated by service-connected right hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right shoulder disability          are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for establishing service connection for right knee disability are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in July 2006 and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to      the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board remanded the claims in April 2015.  Requested development was fulfilled.  This included sending the Veteran a corrective VCAA notice letter in August 2015 advising of information and evidence necessary to support his claims on a secondary basis, obtaining VA and indicated private treatment records, and conducting VA examinations addressing the claimed disabilities.  Following this development, a supplemental statement of the case was issued in April 2016 addressing the claims.  

The Veteran has reported that service treatment records as well as records of transfer for civilian treatment were lost.  However, official records from service  and service treatment records do not suggest absent records.  Additionally, the loss of credibility of the Veteran's statements regarding his history of injury and/or onset of claimed disabilities, as discussed below, lead the Board to conclude that absent independent indication of lost records, there is no reasonable possibility that such records from service existed.  VA is not required to seek development where the evidence does not indicate a reasonable possibility that such development will further the claim or otherwise aid adjudication of the claim.  Gobber v. Derwinski,    2 Vet. App. 470, 472 (1992).

Based on a review of the record, the Board finds that there is no competent and credible indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499     F.3d 1317 (Fed. Cir. 2007). Moreover, the Agency of Original Jurisdiction (AOJ)       has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes     that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R.      § 3.6 (a), (c), (d).  Active Duty for Training (ACDUTRA) includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101 (22), (24); 38 C.F.R.       § 3.6 (c)(3). Service connection may be granted for injury or disease incurred while on ACDUTRA. 38 U.S.C.A. § 101 (24). Inactive Duty for Training (INACDUTRA) is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served on active duty continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred    in service, even though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence to the contrary.      38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Board acknowledges that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system such as sensorineural hearing loss.  38 C.F.R. §§ 3.307, 3.309(a).  However, presumptive periods for service connection do not apply to ACDUTRA unless       the person concerned became disabled as a result of a disease or injury incurred       or aggravated in the line of duty during the period of ACDUTRA.  Acciola v. Peake,  22 Vet. App. 320, 323-324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In this case, the Veteran has not established service connection for any disability attributed to a period of ACDUTRA, and hence such presumptions are     not applicable to any periods of ACUDTRA in this case.  

Service connection may also be established for disability that is proximately due    to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016). Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless   the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by          the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C .F.R. § 3.310.

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.          See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake         v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has contended that his right shoulder injury and his right knee injury warrant service connection base on their having suffered wear and tear in service, or as related to a roll-over motor vehicle accident while on inactive duty for training (INACDUTRA) in November 1995, or as secondary to service-connected right hip disability.  At his March 2016 VA examinations the Veteran attributed his right knee condition to his right hip but did attribute his right shoulder condition to his right hip.  

The Veteran's active service records from July 1985 to April 1993 reflect no findings or complaints of any conditions of the right shoulder or right knee. The Veteran's service examination in October 1995, during his Army National Guard service, reflected no abnormalities of the right shoulder or right knee, and the Veteran denied any history of difficulty with either joint in his corresponding October 1995 report of medical history.  Similarly, in the records following the Veteran's November 1995 rollover accident there is no finding or complaint of      any pain or injury to the right shoulder or right knee.  

A February 2002 Report of Separation and Record of Service for the Army National Guard of Colorado, NGB Form 22, indicates that the Veteran separated from the Army National Guard effective February 1, 2002.  However, March 2003 ARPC Orders inform that the Veteran was transferred to the U.S. Army Reserve Medical Command, 7215 USA Medical Support for a period of reserve membership beginning March 25, 2003, and expiring April 2, 2006.  U.S. Army Reserve Medical Command August 2006 Orders effectuate the Veteran's discharge from the Army Reserve.  The August 2006 Orders specifically inform, "Soldier was held beyond normal discharge date through no fault of the soldier."  Thus, it appears that the Veteran was a member of the Army National Guard of Colorado until February 2002, and a Reserves member with the U.S. Army Reserve Medical Command from March 2003 until August 2006.  

Although the Veteran is service-connected for a right hip disability, the record as      a whole provides no medical evidence supporting a link based on causation or aggravation between the right hip disability and any condition of the right shoulder or right knee.  

At his October 2014 hearing the Veteran testified that his right knee condition resulted from wear and tear, but added that on one occasion "midway" in active service around 1987 or 1988 when he was running during physical training his  knee popped, and he had had difficulties with the knee ever since then.  (Hearing transcript, pp. 3, 17-18).  The Veteran added that he had then gone to the clinic and had been given aspirin and pain killers, and he iced it.  Addressing the hip and the knee, the Veteran expressed a theory that because he had to run after performing sit-ups, this resulted in some stretch or strain affecting the knee.  However, he did not relate any medical evidence or opinion to support this theory.  He added that his right leg had been measured as a half-inch or an inch longer than the left.  

Regarding his right shoulder, the Veteran testified at his hearing that he believed his shoulder condition was due to wear and tear, work as a heavy equipment operator, and push-ups in service, explaining that he had felt the shoulder pop one day while performing push-ups.  He testified to difficulty with push-ups due to the right shoulder, and for a period of time having a profile for push-ups or other physical training requiring use of the shoulder.  He testified that during his rollover accident on annual training at Ft. Carson when in the National Guard, he "banged it real hard; my shoulder and my knee, during the rollover." (Hearing transcript, p. 18).  Regarding treatment, he reported that he might elevate the shoulder at night with       a pillow, and use ice and heat at times.  

The Veteran did concede at the hearing that following service he performed construction work prior to his current work for the Post Office.  He was a mail handler but had to stop that work due to arthritis in his shoulder, and now worked at the Post Office seated before a computer.    

The Veteran also provided written statements, submitted into the record in October 2014 at his hearing.  In these statements, he explained that he left the Army Reserves because he could no longer perform push-ups or run two miles.  He added that his shoulder was arthritic and his knee had both a cyst and a hole in it.  He further informed that while in the Army Reserves he received orders to go to Iraq, but that these orders were revoked due to his having a right knee brace.  He added that he   was sent by his Reserves unit to get a physical by a civilian doctor at that time, but    his unit had lost the paperwork for his being sent for that physical.  Additionally,        he informed that he injured his knee in the course of work at the Post Office.  

Post-service treatment records fail to reflect medical findings or medical opinion supporting onset of right knee or shoulder disability in active service or in years immediately after service, but rather provide support for post-service onset of symptomatic conditions of these joints years after service, including due to post-service injuries.  

A March 2004 evaluation associated with ending of a temporary profile during his Army National Guard membership for a left hip injury, noted that the Veteran had   a prior injury to the left shoulder in October 2003, with no mention of the right shoulder.  The examiner noted that the Veteran could not perform pushups due to the left shoulder, though the Veteran had no current profile associated with the left shoulder.  The record also noted the Veteran's history of a rollover accident in a military truck, listing the year of that accident as 1998, with no sequelae from the rollover accident.  

An April 2006 U.S. Army Human Resources Command, Office of the Command Surgeon, Medical Information Checklist and associated Certification of Current Status record informs that the Veteran was on a physical profile for shoulder pain and knee pain which resulted in difficulties performing pushups and running. These records do not reflect that any injuries during ACUDTRA or INACDUTRA caused these conditions, or that they had onset during service or during ACDUTRA.  Rather, these records and their findings appear to have been precipitated by the Veteran's mobilization orders being revoked or rescinded in January 2006.   

In his claim filed in June 2006, the Veteran reported that he injured his knee in June 1997 but received treatment for the knee from December 2003 to July 2006 (sic), and injured his shoulder in April 1999 but received treatment for the shoulder    from September 2003 to April 2006.  In a written statement in that claim, the Veteran informed, "My knee and shoulder pain started while I was in the Reserve component and National Guard.  I had taken a fed log physical right before I got out."  

During May 2007 VA treatment for complaints of right knee pain, the Veteran's filing of a right knee claim was noted.  The Veteran then provided a history of right knee pain since service in 1994, and reported having seen several orthopedists for his right knee outside VA.  He reported also having had steroid injections that only helped for two to three days.  He wore a brace for the knee and asserted that he    did not like to take medication for it.  Physical examination of the right knee was essentially negative except for tenderness along the medial joint line.  The knee   had full range of motion; no redness, heat, or swelling; no fluid evident; no positive findings of instability; and no specific evidence of chondromalacia patellae.   

A June 2007 Thornton Medical Center letter informs that the Veteran underwent     an MRI in February 2007 for his right knee, revealing a meniscal tear and a cyst.  

In a June 2007 VA mental health intake and assessment, the Veteran reported that he was mobilized from the Army Reserves in 2005-2006 and trained to go to Iraq, but was not sent due to problems with his right knee.  

During August 2007 VA orthopedic surgery department treatment, the Veteran reported years of right knee pain and brought in an MRI record showing intra-substance changes to the medial meniscus.  Patellar tendonitis was assessed.  

VA August 2007 physical therapy notes inform that the Veteran was seen once previously for his right knee but then failed to follow-up or return calls in July 2007.  Upon telephone contact in August 2007, the Veteran informed that the pain had gone away and he did not think there was a problem.  

In a notice of disagreement submitted in October 2007, the Veteran reported that he had been to a medical clinic in service due to knee pain after running in service.  He also then asserted that he hurt his knee during an annual training with treatment by a doctor at a hospital.  He further informed that when he was to go to Iraq two years ago he was told he could not go due to his right knee being in a brace.  

During November 2007 VA orthopedic surgery department treatment, the Veteran complained of long-standing right knee pain, and reported being seen for right knee pain in service.  A history was noted of a prior MRI study possibly reflecting intra-meniscal degeneration.  

The Veteran submitted an April 2008 statement by a friend, wherein the friend states that he has known the Veteran since 1989, that they served in Desert Storm together, and that they had remained friends for many years.  He added that he recalled when they did physical training together that "a couple of times [the Veteran] had complained about his right knee after a run."  

An October 2008 VA orthopedic surgery department treatment report noted the Veteran's report of chronic right knee pain for the past five to six years, with worsening pain.  X-rays were obtained; mild osteoarthritis as well as possible meniscal tear were assessed.  Prolonged work on his feet as a mail handler was noted to contribute to his symptoms.  An October 2008 VA orthopedic surgical consultation report notes the Veteran's report of chronic right knee pain for the      past five to six years.  X-rays showed patellofemoral degenerative changes.  

A May 2009 record of arthroscopic surgery on the right knee reflects that this was performed for a medial meniscal tear, with a prognosis of chondromalacia patella.

Upon a VA examination in July 2011, the Veteran reported believing that his right shoulder discomfort began in the early 1990s, though without any specific injury or medical visit in service.  He also then denied recalling any specific injury to his right shoulder in a rollover motor vehicle accident in November 1995. Rather, he reported developing right shoulder discomfort eight to nine years ago when performing repetitive motions as a mail handler, and that this discomfort lasted four to five months but eventually resolved.  He reported again irritating his shoulder one to     two years ago again performing work as a mail handler.  

The Veteran reported to the July 2011 examiner that he began having intermitted right knee discomfort in the late 1980s, which he attributed to wear and tear.  He also reported discomfort in the knee in the early 1990s following jumping off a truck, and that this was treated with medications and a brace.  He added that he twisted his knee while in the Reserves in 2000-2002 while descending a step, with civilian treatment with a brace and physical therapy.  He reported not recalling a specific injury to the right shoulder or the right knee in the November 1995 rollover accident, but rather that he was only generally "bruised all over."  A history of knee arthroscopy in 2009 or 2010 was also reported.  Currently he had discomfort in the knee with occasional locking, stiffness, and swelling.  

Upon physical examination, the July 2011 examiner assessed degenerative         joint disease in the right shoulder and degenerative joint disease as well as chondromalacia patella in the right knee.  The examiner opined that it was not        at least as likely as not that the right shoulder disability or a right knee disability was caused by the November 1995 rollover accident during INACDUTRA.  The examiner noted there were no complaints or findings in emergency room treatment records and other service records that the accident resulted in injury to the right shoulder or right knee.  

The Veteran was also afforded a March 2016 VA examination to address the claimed conditions, and the examiner reviewed the record. The examiner noted the rollover accident treatment records reflected a contusion to and pain in the deep right gluteus, pain in the ribs, and abrasion over the left flank, but revealing no evidence of pain or impairment in the right shoulder or right knee.  The examiner further noted service records from the Veteran's period of active service revealed no evidence of injury to these parts.  

At the March 2016 examination, the Veteran reported that his right shoulder did not bother him much, with popping but not much pain, with pain only precipitated by doing push-ups.  He asserted that in physical training tests performing push-ups    he had popping in the right shoulder, so that he did not perform the 72 push-ups needed for a perfect score.  He also reported that he had some pain in the shoulder after a pallet fell on it in Wal-Mart, though the March 2016 examiner noted that past treatment records documented that this Wal-Mart accident caused dislocation of the left shoulder and not injury to the right.  

At the March 2016 examination the Veteran reported that his right knee pain had begun gradually years ago, though he could not say when.  Pain was present along the medial and lateral joint lines.  While the Veteran had in the past tried a knee brace and a cane, he currently used neither and preferred to limp.  

The March 2016 examiner noted that there were records reflecting injuries to the right shoulder and right knee unrelated to service.  These included the Veteran's self-report at a July 2011 VA examination of repetitive use injury to the right shoulder resulting from his post-service civilian work as a mail handler, a fall down stairs landing on the right knee in February 2005, and a second fall down stairs again injuring the right knee in January 2006.  The examiner noted that a March 2006 outpatient treatment record reflected chronic right knee pain and new-onset right shoulder pain, with assessed right shoulder tendonitis.  Acromioclavicular joint arthritis at the right shoulder was diagnosed in July 2011, and this was again shown upon x-rays in October 2014.  A February 2005 right knee injury was documented by subsequent treatment records to have resulted from slipping and falling forward down stairs, landing on the right knee, and suffering pain to the knee and back, with an assessed hyperflexion injury to the right knee with strain or tear of the quadriceps tendon at the proximal lateral insertion of the patella as well as injury to the posterior surface of the meniscus.  Additionally, treatment records in January 2006 reflected a second injury, when the Veteran slipped while running down stairs and fell backwards, trapping      the right leg under his body, resulting in right knee swelling and pain.  An April    2006 MRI of the right knee revealed a tear of the medial meniscus, a ganglion cyst along the posteromedial aspect of the proximal knee, and a cartilage abnormality        of the median ridge of the patella.  Arthroscopic surgery in May 2009 revealed chondromalacia patella, which the March 2016 examiner noted was frequently the result of injury to the patella such as that sustained by the Veteran in February 2005.  

The March 2016 examiner concluded that it was less likely than not that the Veteran's right knee disability was incurred in or caused by in-service events.       The examiner explained there were no records indicating complaint of knee pain      in service, including periods of training in the reserves, and no complaints of knee pain until February 2005 when he fell onto his right knee, which is not related to military service.  The examiner noted the records of the November 1995 motor vehicle accident to not reveal complaints of knee pain or injury to the knee, and there was no subsequent complaint of knee pain until after the February 2005 injury.  The examiner stated that it is more likely than not that the current knee disability is a direct result of the fall onto the knee in February 2005 and not related to his military service.  

The examiner further found that the Veteran's right shoulder disability was less likely than not incurred in or causally related to service.  The examiner noted there were no complaints concerning the right shoulder in service or in conjunction with the 1995 rollover accident.  The examiner further noted that on the July 2011 VA examination the Veteran reported that his right shoulder condition was related to repetitive use as a mail handler after service.  

The March 2016 examiner also considered the question of causation or aggravation of the right knee and right shoulder as due to the Veteran's right hip disability.   The examiner noted that the Veteran's right knee condition with right knee pain did not manifest until 18 or 19 years after onset of his right hip condition, and also noted that the Veteran's antalgic gait was consistent with pain in the knee, not a hip condition.  Thus, absent an antalgic gait attributable to the right hip, the examiner concluded that it was less likely as not caused or aggravated (permanently worsened beyond normal progress) by his right hip disability.  The examiner explained that chondromalacia patella is frequently caused by acute injury to the patella, such as that sustained by the Veteran in February 2005, and the Veteran's knee functioning was within the range of that expected for a person with such an injury, whereas there was "no appreciable contribution" to the Veteran's antalgic gait from the Veteran's right hip disability.  

Considering the right shoulder disability, the March 2016 examiner opined the Veteran's right shoulder disability was less likely than not caused or aggravated by the Veteran's right hip disability.  The examiner noted that it was "highly unlikely that hip pathology would result in shoulder pathology due to the shoulder and hip being "separated by the trunk/core."  The examiner added that this was "especially true for mild hip pathology such as [the Veteran] has," adding, "there is really        no reasonably conceivable mechanism" by which it would cause or aggravate acromioclavicular joint arthritis.  

The Board has reviewed the record and finds that the March 2016 VA examiner's findings and conclusions are well-supported by the evidence as well as by sound medical reasoning.  It is therefore afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no probative medical opinion to the contrary.    

To the extent that the Veteran himself believes that his current right knee and right shoulder disabilities are related to service or service-connected hip disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of knee and shoulder disabilities is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

While the Veteran is competent to address the presence of knee or shoulder pain and a history of injuries and treatment, contradictions between the Veteran's statements and inconsistency between past records and the Veteran's statements impair the reliability of the Veteran's statements of history of his claimed disabilities.  The record of treatment following the Veteran's November 1995 rollover accident does not document any injury to the right knee or right shoulder, but rather documents a contusion to and pain in the deep right gluteus, pain in      the ribs, and abrasion over the left flank; such findings are inconsistent with his testimony that he then banged his right knee and right shoulder "really hard."  (Hearing transcript, p. 18).  The Veteran's statements at his July 2011 examination denying knowledge of specific injury to the knee or right shoulder in the rollover other than being "bruised all over" also contradict his testimony.  The Veteran's testimony that he had right knee difficulty ever since the right knee popped while running in physical training half-way through his period of active service is contradicted by his statement to the March 2016 VA examiner that he could not recall when his right knee pain began, stating then than it began gradually "years ago, I couldn't even tell you."  Similarly, contrary to his testimony to having an interval of profiles against physical training involving the shoulder during service, the Veteran reported to the July 2011 examiner that he did not recall any specific injury or medical visits but that he began having some right shoulder discomfort    
in the early 1990s which he attributed to wear and tear, and he reported at the March 2016 VA examination that popping in his right shoulder began "years ago, I couldn't even tell you." The Veteran's account in testimony before the undersigned of onset of knee and shoulder pain during active service is also contradicted by his statements in his original claim submitted in June 2006, when he asserted that pain in these parts began in the knee in June 1997 and in the shoulder in April 1999, while he was in the Reserves.  

In light of these contradictions between the Veteran's own statements of history of his claimed disabilities, as well as their inconsistency with records from service and post service, at VA examinations, and from treatment records following the rollover accident in November 1995, the Board finds the Veteran's reported history of his claimed disabilities are unreliable and not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

The Board has also considered the April 2008 buddy statement from a fellow serviceman who recalled that when they did physical training together "a couple    of times [the Veteran] had complained about his right knee after a run."  However, the friend did not state when such complaints occurred, and did not suggest the   knee pain was constant or a chronic occurrence.  Nor did the friend suggest that he witnessed an injury; rather, the friend merely referenced that the Veteran reported knee pain after a run "a couple of times".  Moreover, there is no indication that    the friend has medical expertise such that he can diagnose knee disabilities or determine the etiology of such.  Accordingly, the Board finds the lay statement        is not competent medical evidence, and that the opinion of the VA examiner is significantly more probative as to whether the Veteran's knee disability is related     to service or service-connected hip disability.

There is also no evidence of arthritis present in either the right shoulder or right knee to a disabling degree within a year following the Veteran's service separation in April 1993, and hence service connection for arthritis of either joint on a first-year-post-service presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran has not contended, and the record does not support, that the February 2005 and January 2006 injuries to the right knee occurred during a period of ACDUTRA or INACDUTRA.  He did contend in his October 2007 notice of disagreement that he injured his knee during a period of ACDUTRA, but obtained service department records including service treatment records do not support any such injury, and the Board does not consider the Veteran's statements of such history, absent corroboration, to be credible, based on his multiple contradictory statements of record.  The documented rollover accident in November 1995 is not shown to have resulted in direct injury to the right shoulder or right knee, and the Veteran did not so contend at his most recent VA examination in March 2016.  

The Veteran has also not asserted, and the evidence does not otherwise support, onset or injury during a period of ACDUTRA, or injury during a period of INACDUTRA, to support the claim, beyond his allegations regarding the rollover accident in November 1995.  Hence, because the preponderance of the probative 
evidence is against injury to the right shoulder or right knee during the November 1995 INACDUTRA rollover accident, is against any other injury to the right shoulder or right knee during ACDUTRA or INACDUTRA, and is against onset      of disability of the right shoulder or right knee during any period of ACDUTRA, the claims are not supported based on any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.303.

Thus, with the preponderance of the probative evidence against the claims, service connection for a right shoulder and a right knee disability is not warranted under any theories of entitlement.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


